




Exhibit 10.29
FIRST AMENDMENT TO THE
TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 1, 2013)


THIS FIRST AMENDMENT TO THE TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN is made
as of the 2nd day of May, 2013, by Tyson Foods, Inc., a corporation organized
and existing under the laws of the State of Delaware (hereinafter called the
"Company'').


WITNESSETH:


WHEREAS, the Company maintains the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the "Plan"), as such Plan was amended and restated effective February 1, 2013;


WHEREAS, the Company now desires to amend the Plan to prohibit the granting of
any options at less than fair market value on the grant date.


NOW, THEREFORE, the Company does hereby amend the Plan, effective as of the date
hereof, by deleting the existing Section 3.2(a) and substituting therefor the
following:


(a)    Option Price. Subject to adjustment in accordance with Section 5.2 and
the other provisions of this Section 3.2, the exercise price (the “Exercise
Price”) per share of Stock purchasable under any Option must be as set forth in
the applicable Stock Incentive Agreement, but in no event may it be less than
the Fair Market Value on the date the Option is granted. With respect to each
grant of an Incentive Stock Option to a Participant who is an Over 10% Owner,
the Exercise Price may not be less than 110% of the Fair Market Value on the
date the Option is granted.


Except as specifically provided herein, the Plan shall remain in full force and
effect as prior to this First Amendment.


IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on the day and year first above written.










--------------------------------------------------------------------------------






TYSON FOODS, INC.


By:_/s/ Kenneth Kimbro


Date: 2/1/13     
    
Title:     Exec. Vice President and Chief
    Human Resources Officer






